Citation Nr: 0925067	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  03-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a low back strain with sacroiliac dysfunction.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military service from January 1999 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle Washington.  In that decision, the RO granted the 
Veteran's claim for service connection for low back strain 
with sacroiliac joint dysfunction and assigned a 10 percent 
evaluation effective February 1, 2001.  A subsequent rating 
decision, dated in December 2002 increased the Veteran's 
disability rating to 20 percent; however, this was not a full 
grant of the benefit sought on appeal.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Jurisdiction over the Veteran's 
case has been transferred to the Montgomery, Alabama RO.

This case was previously before the Board in February.

It is further noted that the Board previously referred the 
matter of the Veteran's claim for bilateral hip pain, which 
was part of her original disability claim to the RO.  It 
appears the RO still has not adjudicated the matter.  As 
such, it is again referred to the RO for proper and timely 
adjudication.


FINDING OF FACT

The Veteran's low back strain disability is not manifested by 
severe limitation of motion of the lumbar spine, severe 
lumbosacral strain, ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine 30 
degrees or less.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for low back strain with sacroiliac joint 
dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295, 5237 (2003, 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in May 2002, August 2003, May 2004, 
March 2006, March 2007, and May 2008 the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of information and 
evidence necessary to substantiate her claim, information and 
evidence that VA would seek to provide, and information and 
evidence that the Veteran was expected to provide.  In the 
March 2006 correspondence, the RO also notified the Veteran 
of the process by which initial disability ratings and 
effective dates are established.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In this case, the Veteran has appealed for a higher initial 
disability rating assigned following the grant of service 
connection.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
an increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claim.  Notwithstanding this, the Veteran received 
notice compliant with the decision in Vazquez-Flores, Id. in 
May 2008.

In addition, although fully satisfactory notice was delivered 
after the Veteran's claim was adjudicated, the RO 
subsequently readjudicated the claim based on all the 
evidence in September 2008.  The Veteran was able to 
participate effectively in the processing of her claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with her claim.  However, after careful review of 
the August 2008 VA compensation and pension examination the 
Board finds that the Veteran's claims folder was not 
available or reviewed by the examiner as requested on remand.  
This, however, does not automatically warrant another remand 
as the Veteran has not been prejudiced.  In most 
circumstances, the Board directs that the claims folder be 
directed to the examiner in order to afford the examiner an 
opportunity to have a more complete picture of the Veteran's 
disability picture via prior medical history.  In this case, 
the Board finds it compelling that the VA examiner noted that 
the Veteran's medical records had been reviewed.  The 
Veteran's medical records consist of six VA medical 
examinations (June 2002, April and September 2004, January 
and August 2005 and August 2008), which cumulatively provide 
an extensive medical history of the Veteran.  The medical 
records also include VA treatment records from 2004 to 2008.  
Thus, the Board finds that the duties to notify and assist 
have been satisfied.

II.  Analysis

The Veteran essentially contends that her low back disability 
is more disabling than the 20 percent initially assigned.  
She pointed out at her personal hearing that the initial 
assessment did not consider that her sacroiliac dysfunction 
causes a lot of the lower back strain and a leg length 
discrepancy.

The Board notes that, where the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson 
at 126.  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2008).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organs 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10 (2008).  
It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2008).  If there is a question as to which evaluation to 
apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

Consideration of the evidence in this case reveals that in 
July 1999 while on active duty, the Veteran was diagnosed 
with sacroiliac joint dysfunction after complaints of low 
back pain and examination which revealed a normal gait, 
negative posturing, positive leg length discrepancy and right 
sacroiliac joint tenderness.  In August 1999 the Veteran was 
assessed with chronic right sacroiliac joint dysfunction.  In 
September 1999 she complained of right hip pain that was 
assessed as sciatica.  She was seen for low back pain in 
October 1999 with tenderness to palpation over the paraspinal 
and lumbar areas with no radiculopathy; the diagnosis was 
lumbar strain.  She was treated in April 2000 for right 
sacroiliac joint dysfunction and low back pain secondary to 
biomechanics.  Clinical evaluation for the purpose of 
separation from service shows a normal spine.  It was noted 
that there was tenderness to palpation at the sacroiliac 
joint.  

After service, the Veteran had several VA compensation and 
pension examinations.  At the initial compensation and 
pension examination in June 2002 she reported that beginning 
in 1999 low back pain came on gradually after "ruck 
marches."  The pain was described as dull and aching and 
becomes sharp intermittently.  She stated that she limits 
lifting to less than twenty pounds.  The examiner noted that 
the Veteran was thirty-one weeks pregnant at the time of the 
examination.  

On physical examination the Veteran had a normal gait, no 
tenderness over the spine and no abnormal curvature of the 
spine.  Her range of motion of the lumbar spine was limited 
to 50 degrees flexion.  Extension, lateral flexion and 
rotation to the right and left were each limited to 20 
degrees.  Discomfort with motion in the sacroiliac joints 
bilaterally was noted.  Reflexes were 2+ and equal.  Motor 
and sensory examination was normal.  The examiner concluded 
with a diagnosis of lumbosacral strain.  There is a 
radiologic examination report from an Army medical center in 
the record that shows findings of asymmetric sclerosis of the 
sacroiliac joint.

The report of VA examination in September 2003 shows constant 
low intensity back pain with some incidences of flare-ups of 
sharp pain.  During the examination the Veteran complained of 
stiffness, especially in the morning.  She reported that 
during flare-ups she could not walk at all.  She also stated 
that she could not play with her children without pain.  
Examination revealed no deformity of the back.  The left 
paraspinal muscles and L3/4 midline were tender to palpation.  
Flexion was from zero to 95 degrees, extension from zero to 
30, lateral bending was zero to 40 degrees and rotation was 
from zero to 35 degrees.  X-ray showed mild arthritic changes 
of the right sacroiliac joint and on the left at the junction 
of a transitional vertebra of the lumbar spine with the body 
of the sacrum.  The diagnosis was sacroiliac arthritis 
secondary to overuse and functional short right leg.  It was 
noted that this was intermittently disabling due to pain, 
likely chronic, and that the Veteran should receive increased 
management with manipulation, physical therapy or potentially 
sacroiliac injections.

At the September 2004 VA examination the Veteran reported 
having pain in the lower back, usually on one side or the 
other, on a daily basis.  She stated that the pain was less 
in the morning and increased throughout the day.  It was 
noted that there was no radiation of the pain or sensory 
symptoms in the lower extremities.  The Veteran has not 
required any type of supportive device such as a walker or a 
cane.  She reported a significant impairment in employment 
activities due to back pain.  She stated that she was able to 
do the lighter portions of her activities of daily living and 
caring for her  two young children, but any type of strenuous 
activity was simply not possible because of the pain.  The 
examiner noted the impression from a September 2002 MRI 
[magnetic resonance imaging] of probable right sacroilitis 
and fatty marrow change about the left sacroiliac joint.  

On examination the examiner noted that the Veteran was 
obviously pregnant.  Even with an enlarged abdomen she stood 
quite well and her range of motion of the lower back was 80 
degrees flexion, 30 degrees extension and 20 degrees lateral 
bending to either side.  Full flexion was painful at the 
extremes of motion.  She heel-and-toe walked well, there was 
no straight leg raising pain and no sciatic tension signs.  
Neurologic examination showed normal sensation in all areas.  
Reflexes were hypoactive but symmetric.  Motor strength was 
good.  Figure 4 sacroiliac joint test was painful bilateral.  
The examiner concluded with an impression of congenital 
defect of L5 according to radiologic reports and sacroiliac 
joint dysfunction confirmed on MRI scan.  He recommended 
follow-up in rheumatology clinic and that his examination 
report be reviewed three months after delivery of the 
Veteran's child as he believed that her symptoms maybe 
different and her physical findings may be somewhat improved 
on that occasion.  In June 2005 the Veteran had a rheumatory 
work-up with negative findings.

On VA examination in January 2005 the examiner reviewed the 
September 2004 examination as was recommended.  During this 
examination the Veteran stated that she had more thoracic 
level back pain since she delivered her child but her low 
back pain had remained about the same.  She stated that the 
pain radiated from the lower back down to the posterior thigh 
on the left to the knee.  On examination she could flex her 
back to 75 degrees without pain, extend 30 degrees, and 
lateral bend 30 degrees.  She had a normal lumbar lordosis.  
Her gait was normal.  There was no paraspinal muscle spasm.  
She had a leg length discrepancy of 3/4 of an inch short on 
the left.  She could heel and toe walk well, had no straight 
leg raising pain, and no sciatic tension signs.  Sensory and 
motor functions in the lower extremities were within normal 
limits.  Reflexes were active and symmetric at 2+ of both 
knee and ankle.  The examiner noted that none of the 
repetitive motion examining maneuvers revealed increased 
pain, weakness, fatigability or other functions.  X-ray of 
pelvis showed spina bifida occulta defect at L5.  X-ray of 
the spine sacroiliac joint showed no bony abnormality.  The 
diagnoses were mechanical back pain and leg length 
discrepancy 3/4 of an inch.  

The August 2005 VA examination was conducted primarily to 
answer certain specific questions concerning the Veteran's 
claim with reference to hip and leg pain and the relationship 
of those complaints to her lower back.  The examiner noted in 
pertinent part, "Other than the congenital L5-S2 
sacralization of the transverse process, there does not 
appear to be any abnormalities in the lumbar spine."  It was 
also noted that there was no increased limitation of motion 
due to weakness, fatigability or incoordination following the 
repetitive portions of the examination.  He concluded with 
diagnoses of mechanical back pain and congenital 
sacralization of L5 to S1.  

The most recent VA examination in August 2008 reveals a 
medical history consistent with previous examinations.  The 
Veteran described her current symptoms as constant, daily, 
dull, aching, moderate to severe low back pain and sharp pain 
that radiates down the left leg, aggravated by prolonged 
standing, walking and awkward movements during sleep.  She 
reported severe flare-ups that occur ten to fifteen times one 
to two times a week and last for a day.  She denied using any 
assistive devices.  She has the ability to stand for 
approximately thirty minutes and can walk two to three 
blocks.  She currently uses a TENS [transcutaneous electrical 
nerve stimulation] device and takes Naproxen or Motrin once 
weekly as needed.  There is no history of urinary 
incontinence, fecal incontinence or leg or foot weakness.  
She did however report a history of numbness and 
paresthesias.  She has had no falls or unsteadiness.  She 
reported a history of fatigue, weakness, spasms and pain.  
She reported no history of decreased motion or stiffness.  
Objective evaluation of the muscles of the spine revealed no 
spasm, atrophy, or guarding.  Pain with motion was noted on 
the left and right.  There was tenderness on the right only.  
On inspection of the spine, the Veteran's posture and gait 
were normal.  There was no kyphosis, lordosis or scoliosis.  
A sensory examination revealed normal findings.  A detailed 
reflex examination was indicated as hypoactive; Babinski test 
was normal.  Range of motion of the thoracolumbar spine on 
flexion was zero to 65 degrees with and without pain, 
extension was zero to 20 degrees with and without pain, 
lateral flexion was zero to 30 degrees bilaterally and 
lateral rotation was zero to 30 degrees bilaterally.  There 
was no limitation of motion on repetitive use.  The examiner 
concluded with a diagnosis of lumbar strain.

VA outpatient treatment records dated June 2004 to November 
May 2008 show the Veteran received physical therapy for her 
low back and hip pain.  A May 2008 report showed good 
progress by the Veteran.  She appeared to have good 
functional mobility despite her pain.  

The RO initially evaluated the Veteran's service-connected 
low back disability at the 20 percent level, effective from 
February 1, 2001 under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (limitation of motion of the lumbar 
spine) and 5295 (lumbosacral strain).  

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The Veteran's disability 
of the low back must therefore be evaluated under both the 
former and revised criteria, though the revised criteria may 
not be applied at any point prior to the effective date of 
the change.  See 38 U.S.A. § 5110(g) (West 2002 & Supp. 
2008); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003).

Under the previous rating criteria Diagnostic Code 5292 
(prior to September 26, 2003) pertained to limitation of 
motion of the lumbar spine.  A 20 percent rating was 
warranted for moderate limitation of motion; and a maximum 40 
percent rating for a severe limitation of motion.

The terms "moderate" and "severe," among other components 
of the rating criteria are not expressly defined in the 
rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.

Under the previous rating criteria for Diagnostic Code 5295 
(prior to September 26, 2003) a 20 percent rating was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating required severe 
lumbosacral strain that included listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.

The revised rating criteria for lumbosacral strain are set 
forth at Diagnostic Code 5237.  The rating schedule provides 
that lumbosacral strain is to be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 40 
percent rating for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating may be assigned due to unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.

In applying the rating criteria the Board has considered the 
applicable criteria based on limitation of motion both prior 
to and since the September 26, 2003 revision to the 
regulations on orthopedic disabilities of the spine.  This 
includes the former Diagnostic Code 5292 under which a 40 
percent rating was assignable for severe limitation of 
motion.  Also applicable is the revised Diagnostic Code 5237 
by which a 40 percent rating applies under the conditions 
specified in the General Rating Formula, though not at any 
time period before the date of the September 26, 2003 
regulatory revision.  See VAOPGCPREC 3-2000; VAOPGCPREC 7-
2003.

Considering the former version of the rating criteria these 
findings do not show a "severe" level of impairment, as the 
Veteran consistently demonstrated at least three-quarters of 
the total possible amount of mobility in forward flexion and 
more in extension.  To the degree there is any 
characterization of the severity of the Veteran's low back 
strain disability, x-ray evidence in August 2003 described it 
as a "mild" condition.  Moreover, based on the revised 
criteria, the April 2004 and August 2008 VA examination 
reports indicate forward flexion well above the minimum 
requirement for a 40 percent rating, i.e., forward flexion of 
the thoracolumbar spine 30 degrees or less.  Also, it is not 
shown in the medical evidence that the Veteran's entire 
thoracolumbar spine is ankylosed.  Hence, the criteria for an 
increased rating due to limitation of motion also are not 
met.  Accordingly, the criteria for an increased initial 
rating in excess of 20 percent are not met under either 
version of the pertinent rating criteria.

Further, the Board finds that the Veteran did not exhibit any 
of the symptoms associated with a higher 40 percent 
evaluation for lumbosacral strain under the prior version of 
Diagnostic Code 5295 (prior to September 26, 2003). None of 
the VA examination reports showed that the Veteran had severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  
Repeated examinations show that she retained substantial 
forward bending motion, and although mild arthritic changes 
of the sacroiliac joint was noted on examination in April 
2004, there was no loss of lateral motion shown.  The worst 
post service lateral motion was to 20 degrees to either side 
and that was while the Veteran was pregnant.  No narrowing or 
irregularity of joint spaces has been shown.  Hence, the 
preponderance of the evidence shows that a 40 percent rating 
is not warranted under Diagnostic Code 5295.

The Board has considered whether a higher evaluation is 
warranted under any other applicable provisions of the 
regulations and finds that it is not.  As noted earlier, the 
Veteran has not been shown to have ankylosis of the lumbar 
spine ( Diagnostic Code 5289).  Neither is there any 
objective medical evidence of intervertebral disc syndrome 
(Diagnostic Code 5293 (2003), Diagnostic Code 5243 (2008)).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain,  
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2008).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 (2008) (addressing the joints) should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

During the August 2008 VA examination the Veteran reported a 
history of fatigue, weakness, spasms and pain.  She also 
reported have frequent severe flare-ups.  The medical 
evidence shows that she has consistently reported having pain 
in her lower back.  She stated that it was hard to stand to 
cook and that she could not play with her children without 
pain.  She also reported that the pain was aggravated by 
prolonged standing and walking.  Even considering the effects 
of pain on use, there is no probative evidence that the 
service-connected low back disability cause such limitation 
that the requirements for an increased rating are met.  
Although pain on motion was shown on examination the Veteran 
could still forward flex to 65 degrees with and without pain 
and there was no indication of additional limitation of 
motion on repetitive use.  Furthermore there are insufficient 
objective signs of fatigability; weakness, or lack of 
coordination shown.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  Thus, the evidence does not support an 
increased rating under 38 C.F.R. §§ 4.40 and 4.45 pursuant to 
the guidelines set forth in DeLuca.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

Lastly, the Board has considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) is warranted.  
However, the weight of evidence does not reflect that the 
Veteran's low back strain with sacroiliac dysfunction caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In fact, the August 2008 VA examiner 
noted that the Veteran was not employed and was a full-time 
student.  Moreover, VA medical records do not indicate that 
she has been hospitalized for her low back strain disability.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected low back strain 
with sacroiliac dysfunction.  

The weight of the credible evidence demonstrates that the 
Veteran's low back strain with sacroiliac dysfunction 
warrants no more than a 20 percent evaluation and therefore 
her claim for an increased initial evaluation must be denied.  
As the preponderance of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. 
§38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)..


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a low back strain with sacroiliac dysfunction is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


